Title: To George Washington from Major General Nathanael Greene, 27 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
Camp [Middlebrook] May 27. 1779.

A few days since I was mentioning to your Excellency the impossibility of subsisting the Cattle of the Army in the way now pursued by applying to the Magestrate for pasture ground. The slow progress of the business in this way is totally inadequate to our wants.
The necessity for changing positions and Sudden Marches that frequently take place in the Army, will not admit of the present mode of applications to the Magestrate without producing such tedious delays and interruptions to the service as cannot fail to ruin all our Opperations.
I have inclosed a copy of Colo. Biddles letter to me on this subject which will give your Excellency a pretty full state of our prospect of future supplies of forage both from this State & others. From which you will see the necessity of giving your orders to the forage master General to procure forage in the best manner he can for Subsisting the Cattle of the Army. I would wish to make the Laws of the state the rule of my Conduct in all cases where it can be adher’d to without ruin to the service; but a partial evil had much better be endur’d than a general ruin take place. I submit the matter to your Excellencys consideration and shall wait your instructions. I am with great respect Your Excellencys Most Obedient Humble servt
Nath. Greene Q.M.G.
